SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:MONTAGE MANAGERS TRUST Address of Principal Business Office (No. & Street, City, State, Zip Code): 11300 Tomahawk Creek Parkway, Suite 200, Leawood, KS 66211 Telephone Number (including area code): (913) 387-2701 Name and address of agent for service of process: Anne J. Pleviak Senior Regulatory Counsel 11300 Tomahawk Creek Parkway, Suite 200, Leawood, KS 66211 With copies of notices and communications to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES[X]NO[ ] Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the City of Glendora and State of California on the 19th day of May 2014. MONTAGE MANAGERS TRUST By: /S/ Rita Dam Name: Rita Dam Its: Sole Trustee ATTEST: By: /s/ Evan Robledo Name: Evan Robledo Its: Fund Administrator
